Judgment unanimously affirmed, with costs, to plaintiff Nicolosi. Memorandum: The language of paragraph 8 of the subcontract between Aberthaw, third-party plaintiff, contractor, and Skyway, third-party defendant, subcontractor, is designed to render the subcontractor liable for indemnification of the contractor for activity which is related to his subcontract and the language of such paragraph of the subcontract is not limited to the subcontractor’s negligence. Not only was it an act of the subcontractor’s employee which brought about the injury, but it occurred while its employee was moving materials fabricated by the general contractor, thus coming within the provisions of paragraph 8. The language is sufficiently specific with respect to an intent to impose liability for contractual indemnification upon Skyway for the negligent acts of Aberthaw to resolve the liability issue against third-party defendant under established case law (Levine v Shell Oil Co., 28 NY2d 205). (Appeals from judgment of Erie Trial Term in negligence action.) Present—Marsh, P. J., Cardamone, Simons, Goldman and Del Vecchio, JJ.